CaSe 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 1 Of 39

rio in this information to identify year case:'

 

United States Bankruptcy Court for inez

SOUTHERN DlSTRiCT OF CAL|FORN|A, SAN DlEGO DlViSlON

 

 

Case number(ifknown) Chapter you are filing under:
m Chapter 7
m Chapter 11
\:l Chapter 12
l Chapter 13 l:l glasch if this an amended

 

 

Oificial Form 101
Voluntary Petition for individuals Filing for Bankruptcy 12/1~,~

The bankruptcy forms use you and Debtor 1 to refer to a debtor fiiing alone. A married couple may file a bankruptcy case together--cailed a joint
case-and in joint cases, these forms use you to ask for information from both debtors. For exampie, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtorzto distinguish

between them. in joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2, The same person must be Debtor 1 in all
of the forms.

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct information if more
space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every
question.

“ »“1‘.' identify ‘{ourself

 

 

 

About Debtor 15 About Debtor 2 (Spouse Only in a doint Case}:

 

1. Your full name

erte the name that is on Mer|inda
your government-issued ;:;rst name
picture identification (for
example your driver's
license or passpori).

First name

 

i\/liddie name l\/iiddle name

Bring tyour picture Matuszewski
identi ication to our meetin
With me trustee_y 9 Lasi name and Sumx <Sr_, Jr., li, m) i_ast name and suffix (sr., Jr., ii, ili)

 

2. All other names you have
used in the last 8 years

include your married or
maiden names.

 

3. On|y the last 4 digits of ,
your Sociai Security '~
number or federal xxx_xx_8507
individual Taxpayer
identification number
(lTlN)

 

Officia| Form 101 Voiuntary Petition for individuals Filing for Bankruptcy page 1

CaSe 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200:44 DOC 1 PQ. 2 Of 39

Debfori Matuszewski, lVlerlinda

4. Any business names and
Employer identification
Numbers {ElN) you have
used in the last 8 years

include trade names and
doing business as names

About Debtt)r 'l:

l l have not used any business name or E|Ns.

Case number(irknown)

About Debtor~Z {Spouse{)niy in a Joint Case):

l:l | have not used any business name or Ele.

 

Business name(s)

Business name(s)

 

file

ElNS

 

5. Where you live

1575 Wishing Star Dr
Chu|a Vista, CA 9191 5-1824
Number, Street, City, State & ZiP Code

San Diego
County

if your mailing address is different from the one
above, fill it in here. Noie that the court will send any
notices to you at this mailing address

ii Debtor 2 lives ata different address:

Number, Street, City, State & ZiP Code

County

if Debtor 2's mailing address is different from yours, fill it in
here. Note that the court will send any notices to this mailing
address

 

Number, P.O, Box, Street, City, State & ZiP Code

Number, P.O. Box, Street, City, State & ZiP Code

 

6. Why you are choosing
this district to file for
bankruptcy

Check one:

Over the last 180 days before filing this petition, i
have lived in this district longer than in any other
district

l have another reason
Explain. (See 28 U.S.C. § 1408.)

Check one:

l:i Over the last 180 days before filing this petition i have
lived in this district longer than in any other district

[:l i have another reason.
Expiain. (See 23 u.S.C. § 1403.)

 

 

Ofiicial Form 101

Voiuntary Petition for individuals Filing for Bankruptcy

page 2

Case 19-OOOG7-LT13 Filed 01/07/19 Entered 01/07/19 19200:44 DOC 1 PQ. 3 Of 39

Debtor 1 Matu$zew$ki, [V|er|inda Case number(iri<nown)

 
 

2 Tell the Court About \'our Bankruptcy Case

 

7. The chapter of the Check one (For a brief description of each, see /\Iorioe Required by 17 U, S.C. § 342(b) for individuals Fi/ing for Bankruptcy (Form
Bankruptcy Code you are 2010)). Also, go to the top of page 1 and check the appropriate box.
` t'i
choosing to le under m Chapter 7

m Chapter 11
ij Chapter 12
- Chapter 13

 

8. How you wilt pay the fee l l wii| pay the entire fee when i file my petition P|ease check with the cierk`s office in your local court for more details
about how you may pay. Typicaily` if you are paying the fee yourseif, you may pay With cash` cashier`s check, or money order.
lt your attorney is submitting your`payment on your behalf, your attorney may pay with a credit card or check with a

pre-printed address

ij l need to pay the fee in installments lf you choose this option. sign and attach the App/icaiion for individuals to Pay The
Fi/ing Fee in Insta/lments (Ofi`icial Forrn 103A).

l___] l request that my fee be waived (You may request this option only if you are filing for Chapter 7. By iaw, a judge may, but is

not required to, waive your fee, and may do so oniy if your income is less than 150% of the official poverty line that applies to
your family size and you are unable to pay the fee in instailments). if you choose this option, you must fill out the Applicaiion
to Have the Cha,oter 7 Filing Fee Waived (thcial Form 103B) and file it with your petition

 

 

 

 

 

 

 

9. Have you filed for l:] NQ(
bankruptcy within the last
8 years? - Yes`
District SDCA When 8[2()/(}8 Case number 08-()8242-13
District SDCA When 6/20/09 Case number 09-09059-7
District See Attachmem When Case number
10. Are any bankruptcy cases . N.O
pending or being filed by
a spouse who is not filing l'_'l Yes,
this case with you, or by
a business partner, or by
an affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Reiaiionship to you
District When Case number, if known
11. Do you rent your l No Go to line 12.
residence? '
[:l Ye$» l-las your iandlord obtained an eviction judgment against you?
[| No. Go to iine 12.
l:| Yes. Fill out/nitial StarementAoour an Evicrion Judgmenr Againsr You (Form 101A) and file it as part of this
bankruptcy petition
Official Form 101 Voiuntary Petition for individuals Fiiing for Bankruptcy page 3

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 4 0139

Debtor1 Mafuszew$ki, N|er|inda Case number(/ri<nown)

m Report About Any Businesses ¥ou Own as a Sole Proprietor

 

12. Are you a so!e proprietor
of any tull- or part-time
business?

A sole proprietorship is a
business you operate as an
individua|, and is not a
separate legal entity such as
a corporation, partnershipT
or LLC.

if you have more than one
sole proprietorship use a
separate sheet and attach it
to this petition

l No. Go to Pari 4.

I:l Yes_ l\lame and location of business

 

Name of business, if any

 

Number, Street, City, State & ZlP Code

Cheol< the appropriate box to describe your business

Hea|th Care Business (as defined in 11 U.S.C. § 101(27A))
Single Asset Rea| Estate (as defined in 11 U.S.C. § 101(513))
Stockbroker (as defined in 11 U.S.C. § 101(53A))

Commodity Broker (as defined in 11 U.S.C. § 101(6))

None ot the above

l:il:|i:l|:]l:l

 

13. Are you filing under
Chapter 11 of the
Bankruptcy Code and are
you a small business
debtor?

For a definition ot small
business debtor, see 11
U_s.C. § 101(51[))_

lt you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can set appropriate
deadlines if you indicate that you are a small business debtor, you must attach your most recent balance sheet statement of
operations, cash-flow statement1 and federal income tax return or if any of these documents do not exist, follow the procedure in 11
U.S.C.1116(1)(B).

l No` l am not filing under Chapter11.

[] NO_ l am filing under Chapter 11, but l am NOT a small business debtor according to the definition in the Banl<ruptcy
Code.

ij Yes_ l am filing under Chapter 11 and l am a small business debtor according to the definition in the Bani<ruptcy Code.

 

 

14. Do you own or have any
property that poses or is

Report if You Own or Have Any Hazardous Property or Any Property That Neecls lmmediate Attention

. No.

aileged to pose a threat of [] YeS_

imminent and identifiabte
hazard to pubiic health or
safety? Or do you own
any property that needs
immediate attention?

For example do you own
perishable goods or
livestock that must be fed,
or a building that needs
urgent repairs?

VVhat is the hazard?

 

lt immediate attention is
needed, why is it needed?

 

Where is the property?

 

Number, Street. City, State & Zip Code

 

Ofticial Form 101

Voiuntary Petition for |ndividuals Filing for Bankruptcy page 4

Case 19-OOOG7-LT13 Filed 01/07/19 Entered 01/07/19 19200:44 DOC 1 PQ. 5 0139

Debtor 1

 

Matuszewski, Merlinda

Explain Your Efforts to Receive a Briefing About Credit Counseling

 

15. Teil the court whether
you have received a
briefing about credit
counseling

The law requires that you
receive a briefing about
Credit Counseling before you
file for bankruptcy You
must truthfully check one of
the following choices. lf you
cannot do so, you are not
eligible to file.

lf you file anyway. the court
can dismiss your case_. you
will lose whatever filing fee
you paid, and your creditors
can begin collection
activities again.

Official Form 101

About- Debtor 1:
\/ou must check one.‘

l received a briefing from an approved credit l:]
counseling agency within the 180 days before l

filed this bankruptcy petition, and l received a

certificate of completion

Attach a copy of the certificate and the payment plan,
if any, that you developed with the agency

l received a briefing from an approved credit l_']
counseling agency within the 180 days before l

filed this bankruptcy petition, but l do not have a
certificate of completionl

Within 14 days after you file this bankruptcy petition,
you lVlUST file a copy of the certificate and payment
plan, if any.

l certify that l asked for credit counseling L__l
services from an approved agency, but was

unable to obtain those services during the 7

days afteri made my request, and exigent

circumstances merit a 30-day temporary waiver

of the requirement

To ask for a 530-day temporary waiver of the
requirement attach a separate sheet explaining what
efforts you made to obtain the briefing, why you were
unable to obtain it before you filed for bankruptcy and
what exigent circumstances required you to file this
case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy

lf the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved agency.
along with a copy of the payment plan you developed
if any. if you do not do so, your case may be
dismissed

Any extension of the 130-day deadline is granted only

for cause and is limited to a maximum of 15 days.

l am riot required to receive a briefing about ij
credit counseling because of:

ij lncapacity.
l have a mental illness or a mental deficiency
that makes me incapable of realizing or making
rational decisions about finances

i‘_'l Disability.
lvly physical disability causes me to be unable
to participate in a briefing in person, by phone
or through the internet, even after | reasonably
tried to do so.

ij Active duty.
l am currently on active military duty iri a
military combat zone.

if you believe you are not required to receive a briefing
about credit counseling, you must file a motion for
waiver credit counseling with the court

Voiuntary Petition for lndividuals Filing for Barikruptcy

Case number(i'fi<nown)

About Debtor 2 (Spouse Only in a doint Casel:
You must check one:

l received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, and | received a certificate of
completion

Attach a copy of the certificate and the payment plan. if any,
that you developed with the agency

l received a briefing from an approved credit
counseling agency within the 180 days before l filed
this bankruptcy petition, but l do not have a certificate
of completion

Within 14 days alter you file this bankruptcy petition, you
l\llUST file a copy of the certihcate and payment plan, if any.

l certify that l asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after l made my
request, and exigent circumstances merit a SO-day
temporary waiver of the requirement

To ask for a 550-day temporary waiver of the requirement
attach a separate sheet explaining What efforts you made to
obtain the briefing Why you were unable to obtain it before
you filed for bankruptcy, and what exigent circumstances
required you to file this case

Your case may be dismissed if the court is dissatisfied with
your reasons for not receiving a briefing before you filed for
bankruptcy

lf the court is satisfied with your reasons, you rnust still
receive a briefing within 30 days after you file. You must file
a certificate from the approved agency. along with a copy of
the payment plan you developed if any. if you do not do so,
your case may be dismissed

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days

l am not required to receive a briefing about credit
counseling because of: '

l:] |ncapacity.
l have a mental illness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances

|:] Disability.
l\/ly physical disability causes melo be unable to
participate in a briefing in person, by phone, or through
the internet, even after l reasonably tried to do so.

['_'_\ Active duty.
l am currently on active military duty in a military
combat zone.

lf you believe you are not required to receive a briefing about
credit counseling, you must file a motion for waiver of credit
counseling with the court

page 5

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 6 Of 39

Debtor1 {\l|afi,`iszewski7 Mer|inda Case number(iri<nown)

Answer These Questions for Reporting Purposes

 

 

16. What kind of debts do 16a Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C.§ 101(8) as "incurred by an
you have? individual primarily for a personal, family or household purpose."

lIl No. co in line isn
l Yes. Go to line 17.

16b. Are your debts primarily business debts? Bus/'ness debts are debts that you incurred to obtain money
for a business or investment or through the operation of the business or investment

l:l No. Go to line 16c.
l:l Yes. Go to line 17.

 

 

160. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under - NO lam not filing under Chapter 7. Go to line 18.
Chapter 7? `
Do you estimate that after [“_”l Ye$, l am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses are
any exempt property is paid that funds will be available to distribute to unsecured creditors?
excluded and
administrative expenses [l NO
are paid that funds will be
avaiiabie for distribution l:l Yes

to unsecured creditors?

 

 

 

 

 

 

   
     

 

   
 

 

 

 

18. How many Creditors do - 1_49 ' l:l 1,000-5,000 l:] 25,001-50,000
§$;§S“ma"ema* V°“ g 50_99 ill 5001-10,000 lIl 50,001-100,000
' m 100_199 l_'_'l 10,001-25.000 l:| l\/lore than100,000
El 200-999
‘.9. How much do you l_-_l $0 ~ 350,000 l:l $1,000,001 ~ $10 million [l $500,000,001 ~ 551 billion
::t;':(‘)"‘r:;})'°"' assets t° ij $50,001 - $100.000 lIl $10.000,001 - sec miiiion lIl 31,000,000,001 - $10 biiiion
` l:l $100,001 ~ $500,000 [:l $50,000,001 - 3100 million l:l 510,000,000,001 - 350 billion
- $500`001 _ $1 mimon l:l $100.000,001 ~ $500 million l:l f\/lore than $50 billion
20. How much do you_ _ _ l:l $0 - 550,000 ij $1.000,001 a 310 million l:l 3500,000,001 - 31 billion
§:*,;ma*e Y°‘" "ab"'t‘es t° l‘.i] $50,001 - $100,000 l:l $10.000,001 - $50 miiiion l:l $1,000,000,001 ~ sic binion
' l:l $100,001 - $500,000 m $50.000,001 - $100 million [] $10,000,000,001 - $50 billion
- $50()’001 _ $1 mimon m $100.000,(]01 - $500 million m l`\/lOfe than $5() billion
Sign Below
For you l have examined this petition, and l declare under penalty of perjury that the information provided is true and correct
lfl have chosen to file under Chapter 7, l am aware that l may proceed, if eligible under Chapter 7, 11`12. or 13 of title 11, United
States Code. l understand the relief available under each chapter, and | choose to proceed under Chapter 7.
lf no attorney represents me and l did not pay or agree to pay someone who is not an attorney to help me fill out this document l
have obtained and read the notice required by 11 UrS.C. § 342(b)»
l request relief in accordance wi ¢ - - - - -r of title 11, United States Code, specified in this petition
~ atement, concea|in property. or obtaining money or property by fraud in connection with a bankruptcy
- 50,00| or impriso ment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.
',._1 1 d
Signature of Debtor 2
Signature of Debtor 1
Executed on December Executed on
l\/li\/l / DD /YYYY ll/ll\/l / DD/YYYY
Officia| Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 6

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 7 Of 39

Debtor 1

Matuszewski, Nlerlinda

Case number(in<nown)

 

For your attorney, if you are
represented by one

if you are not represented by
an attorney, you do not need
to file this page.

l. the attorney for the debtor(s) named in this petitionx declare that | have informed the debtor(s) about eligibility to proceed under
Chapter 7, 11, 12f or 13 of title 11, United States Code, and have explained the relief available under each chapter for which the
person is eligible l also certify that l have delivered to the debtor(s) the notice required by 11 U.S.C. § 342(b) and, in a case in

which § 707(b)(4)(D) applies, certify that l have no Knowledge after an inquiry that the information in the schedules filed with the

petition is incorrect

Isl Allan Cate Date

 

Signature of Attorney for Debtor

Allan Cate

Pri nied name

Ailan Cate

Firm name

888 Prospect St Ste 200

La Jolia, CA 92037-4261
Number, Street_ Oity, State & ZlP Code

Contact phone

Alian Cate

Bar number & State

Email address

 

December19, 2018
lvu\/l / DD / YYYY

aiian@acatelaw.com

 

Ofticia| Form 101

Voluntary Petition for lndividuals Filing for Bankruptcy

page 7

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 8 Of 39

Debtor 1 Matuszewski, N|er|inda Case number(ifknown)

v:l»‘;i|l in this information to identify your case:'

 

 

Debtor 1 Merlinda Nlatuszewski

First Narne Middle Name l.ast Name
Debtor 2
{Spouse if, iling) First Name Middle Name i.ast Narne

 

United States Bankruptcy Court for the: SOUTHERN DlSTRlCT OF CALlFORNlA, SAN DlEGO DiV|S|ON

 

Case number
<ir knowm [:| Checi< it this is an
amended filing

 

 

FORM 101. VOLUNTARY PETITION

Prior Bankruptcv Cases Filed Attachment

District Case Number Date Filed

SDCA 09-09059-7 6/20/09

SDCA 08-08242-13 8120/08

SDCA 18-01357-!_'1'7 3120/08

SDCA 16-04716-LT13 7/20[06

SDCA 13-11789-13 12120/03

SDCA 12-10885~1 3 8120/02

SDCA 12-06721-1 3 5/20[02

SDCA 18-04866-1_'¥'7 8/08[01

Officia| Form 101 Voiuntary Petition for individuals Fiiing for Bankruptcy page 8

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200:44 DOC 1 ' PQ. 9 Of 39

Fiii iri this information to identify your case:

Debf<>fi Merlinda Matuszewski
First Nanie Nliddle Narne Last Name

Debtor 2
{Spouse it, filing) First Narne iviiddle Name l_ast Name

 

United States Bankruptcy Court forthe: SOUTHERN DlSTRlCT OF CAL|FORNlA, SAN DlEGO DlVlSlON

 

Case number
tit known)

 

m Checl< if this is an
amended filing

 

 

Official Form 1068um

Summary of Your Assets and Liabilities and Certain Statistical information 12/15

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. Fitl out ai| of your schedules first; then compiete the information on this form. lf you are filing amended schedules after you file
your original torms, you must fill out a new Summaiy and check the box at the top of this page.

 

" Summarize Your Assets

 

 

1. Schedule Ale Property (Official Form 106A/B)

ia. copy line 55, Totai real estate from schedule A/B ................................................................................................ $ 713,009-°°
1b. Copy line 62, Total personal properiy, from Schedule A/B ..................................................................................... $ 29,800_00
1c. Copy iine 63g Total of ali property on Schedule A/B ............................................................................................... $ 742,800.00

Summarize Your Liabilities

 

 

2. Schedule D.' Creditors Who Hai/e Claims Secured by Prope/ty (Ofticial Form 1060)

 

2a. Copy the total you listed in Column AAmou/it of claim at the bottom of the last page ot F’art 1 of Schedu/e D... $ 890»000-00
3. Schedu/e E/F: Creditors Who l-lave Unsecured Clei'ms (Official Form 106E/F)
3a Copy the total claims from Part 1 (priority unsecured claims) from line Ge o?chedule E/F ................................. $ 0-00
3b. Copy the total claims from Part 2 (nonpriority unsecured claiins) from line Gj cSchedu/e E/F ............................ $ 0,0[]
Your total liabilities $ 890,000.00

 

 

 

 

. Summarize Your income and Expenses

4. Schedu/e /: Your/ncome(Oh‘icia| Form 106l)
Copy your combined monthly income from line 12 o$chedule l ................................................................................ $ 8,944-00

54 Schedule J.' Your Expenses(Othcial Form 106J)
Copy your monthly expenses from line 22c of Schedule J .......................................................................... $ 6§176~00

 

Answer These Questions for Administrative and Statisticai Records

6. Are you filing for bankruptcy under Chapters 7, 11, or 13?
['_`| No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules

l Yes
7. What kind of debt do you have?

- Your debts are primarily consumer debts. Corisumer debts are those "incurred by an individual primarily for a personal, family, or household
purpose." 11 U`S.C. § 101(8). Fill outlines 8~99 for statistical purposes. 28 U.S.C§ 159`

[] Your debts are not primarily consumer debts You have nothing to report on this part of the form. Check this box and submit this form to the
court with your other schedules

Of‘Hcial Form 1068um Summary of Your Assets and Liabilities and Certain Statistical information page 1 of 2

Software Copyiight (c) 2018 ClNGroup - www.cincornpass.com

Case 19-OOOG7-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200:44 DOC 1 PQ. 10 Of 39

Debtor 1 ll]|afuszei,;yskiy Mer|inda Case number(ifl<nowri)

 

 

8. From the Statement of Your Current Monthly Im:ome: Copy your total current monthly income from Othcial Form

 

 

 

     

 

 

 

 

 

122A-1 Line ii;oa, Form 1223 i_ine ii;oR, Form 1220-1 Line 14. 6’00°~00

9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
s¢i¢iiua;ezii: adam t diaz ~ “ "' '

9a, Domestic support obligations (Copy line Ga.) $ 0.00

9b. Taxes and certain other debts you owe the government. (Copy line Gb.) $ 0.00

9c. Claims for death or personal injury while you were intoxicated (Copy line 60.) $ 0_00

9d. Student loans. (Copy line 6€.) $ 0.00

Qe. Ot)ligations arising out of a separation agreement or divorce that you did not report as

priority claims. (Copy line 69.) $ 0'00

9t. Debts to pension or profit-sharing plans, and other similar debts (Copy line Sh.) +$ 0_00

991 Total. Add lines 9a through Qf. $ 0.00
Ofticial Form 1068um Summary of Your Assets and liabilities and Certain Statlstical lnformation page 2 of 2

Software Copyrlght (c) 2018 ClNGroup - www.cincornpass.com

Case 19-OOOG7-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200:44 DOC 1 PQ. 11 Of 39

Fill in this information to identify your case and this filing:

Debt0r1 llllerlinda Matuszewski
First Narne hliddle Name l_ast Name

 

Debtor 2

(Spouse. ii filing) First i\lanie tvliddle Narne l..ast Name

 

United States Bai’lkrupfcy COurt for the; SOUTHERN DlSTRlCT OF CALlFORNlA, SAN DlEGO DlVlSlON

 

Case number , § Checl< if this is an
amended h|ing

 

 

Official Form 106A/B
Schedule AlB: Property 12/15

 

 

in each category, separately list and describe items. List an asset only once. if an asset fits in more than one category, list the asset in the category where you
think it fits best. Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known).
Answer every question.

Describe Each Residence, Buiiding, Land, or Other Real Estate You Own or i~lave an interest ln

 

1. Do you own or have any legal or equitable interest in any residence, building. land, or similar property?

m No. Go to Pari 2,

- Yesl Where is the propeity?

 

 

 

141 What is the property? Check all that apply
|:| Single~family home Do not deduct secured claims or exemptions Put
1575 Wi$hlng Si£ar Dr . . . . the amounth any secured claims on Schedu/e D:
Du lex or multi»unit buildin . .
Streel address if available or other description m p g Cred'to’§ Who Have C"a'm$ SEC'-”ed by Pmpem’~
[J Condominiurn or cooperative
[:] l\/lanufactured or mobile home
_ Current value of the Current value of the
Chula VlSta CA 91915-1 824 m Land . entire property? portion you own’?
City State ZlP Code m lnvestment property $713,000.00 $713,000.00
T` h -
m lmes are Describe the nature of your ownership interest
l:l Other

_______.__“________________ (such as fee simple, tenancy by the entireties, or
Who has an interest in the property? Check one a life estate)» if known-

. Debtor 1 only
l:] Debtor 2 only
C°umy m Debtor 1 and Debtor 2 only
m At least one of the debtors and another

Other information you Wish to add about this item, such as local
property identification number:

 

 

m Check if this is community property
(see instructions)

 

 

2. Add the dollar value of the portion you own for all ofyour entries from Part 1, including any entries for pages
you have attached for Part 1. Write that number here ........................................................................... => $71 31000~00

Describe Your Vehicles

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? lnclude any vehicles you own that
someone else drives. if you lease a vehicle, also report lt on Schedule G: Executory Contracts and Unexpired Leases.

 

 

 

Official Form 106A/B Schedule Ale Property page 1

Sottware Copyright (c) 2018 ClNGroup ~ www.cincompass.com

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200:44 DOC 1 PQ. 12 Of 39

Debtor 1 Matuszewski, Mer|inda Case number(ifknown)

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

l:l No
l Yes
. Chevro|et - - ? m k Do not deduct secured claims or exemptions Put
3.1 lvlal<e. - Who has an interest in the property rec one me amount of any Secured claims m Schedule D:
l\/lodel: SllVel'&dO 1500 ZWD - Debzor 1 Only Creditors Who Have Claims Secured by F’roperiy.
Year: _ZL____________ 5 Debtol 2 On!y Current value of the Current value of the
Appro><imate mileage: 300000 [:] Debtor 1 and Debior 2 On|y entire property? portion you own?
Olhel lanlmaflOni m At least one of the debtors and another
L_.l Check if this is community property $500.00 $500.00
(see- instructional

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
E)<amp/es: Boats, trailers, motors. personal watercraft fishing vessels, snowmobiles, motorcycle accessories

- No
[:l Yes

 

5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for pages
.you have attached for Part 2. Write that number here ............................................................................. => $500'00

 

 

 

Describe Your Personal and Household items
Do you own or have any legal or equitable interest in any of the following items? Current value of the
portion you own?
Do not deduct secured

claims or exemptions
6, Household goods and furnishings

Examp/es: l\/lajor appliances furniture, linens. china, kitchenware

ij No
- Yes. Describe .....

 

Householcl Goods and Furnishings
No Single item Exceecls $650 in Value $2,600.00

 

 

 

 

7. Electronics

Examples Televisions and radios; audio video stereo, and digital equipment computers printers scanners; music collections; electronic devices
including cell phones cameras media players games
' No

l:l Yes. Describe .....

.O°

Collectibles of value

Examp/es: Antiques and figurines; paintings, prints, or other artwork; books, pictures or other art objects; stamp, coin, or baseball card collections; other
collectionsy memorabilia, collectibles
l No

l:l Yes. Describe .....

9. Equipment for sports and hobbies

EXamp/es: Sports, photographic exercise, and other hobby equipment bicycles, pool tables golf clubs, skis; canoes and kayaks_: carpentry too|s; musical
instruments
- No

l] Yes. Describe .....

10. Firearms
Examples: Pistols. rifles. shotguns, ammunition and related equipment

. No
l:l Yes. Describe .....

Officia| Form iOGA/B Schedu|e A/B: Property
Sofiware Copyrighi (c) 2018 ClNGroup -www.cincompass.com

page 2

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 13 Of 39

Dethr 'l Matuszewski, Mer|inda Case number (if known)

 

11. Clothes
Examples.' Everyday clothes, rurs, leather coats, designer wear, shoes accessories

l:l No
. Yes. Describe .....

 

lshoes and clothes $700.00

 

32. Jewelry
Examp/es: Everyclayjewelry, costumejewe|ry, engagement rings, wedding rings, heirloom jewelry, Watches, gems. gold, silver

l No
ft Yes. Desoribe .....

13. Non-farm animals
Examples: Dogs, catsr birds, horses

l No
{:l Yes. Describe .....

14, Any other personal and household items you did not already list, including any health aids you did not list
' No

ij Yes, Give specific information .....

 

15. Add the dollar vatue of all of your entries from Part 3, including any entries for pages you have attached for
Part 3. Write that number here $3,300-00

 

 

 

Describe Your Financial Assets

Do you own or have any legal or equitable interest in any of the following? Current value of the
portion you owrc?
Do not deduct secured
claims or exemptions

 

 

16. Cash
Examp/es: l\/loney you have in your wallet, in your home. in a safe deposit box, and on hand when you file your petition

d No
l:l Yes ................................................................................................................

17. Deposil:s of money
Exampies: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions lf you have multiple accounts with the same institution, list each.
l:l No

l Yes, _______________________ lnstitution name:

 

 

 

 

17_1. Checking Aocount Wells Fargo $3,000.00
17.2. Checking Account Wells Fargo $2,000.00
1_7_3. Savings Account We||S FSFQO $1,000.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond tunds, investment accounts with brokerage firms, money market accounts

.No

fl Yes __________________ institution or issuer name:

19. Non-puhlicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an t.LC, partnership, and
joint venture

- No
53 Yes, Give specihc information about them ...................
Name of entity: % of ownership:
Ofticial Form ‘lOBA/B Schedule A/B: Property page 3

Sott\'vare Copyright (c) 2018 ClNGroup - www.cincompass.com

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200:44 DOC 1 PQ. 14 Of 39

Dethr 1 N|atuszew$ki, Mer|inda Case number (if known)

 

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks cashiers’ checks promissory notes. and money orders
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

-No

i:i Yes. Give specific information about them
issuer name:

21. Retirement or pension accounts
E)<amp/es.' interests in lRA, ER|SA, Keogh, 40l(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans
[:i No

l Yes, List each account separately.
Type ot account institution name:
(i-lusband) SD County Pension 320,000.00

 

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Exampies.' Agreements with landlords, prepaid rent, public utilities (electric, gas. water), telecommunications companies, or others

-No

ft Yes. _____________________ institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, eitherth life or for a number ot years)
l No

l:! Ye$ ,,,,,,,,,,,,, issuer name and description

24. interests in an education lRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1). 529A(b), and 529(b)(1).

INo

[] Yes ____________ institution name and description Separately file the records of any interests.it UrS.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1}, and rights or powers exercisable for your benefit
l No '
§ Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: lnternet domain names, websites, proceeds from royalties and licensing agreements

-No

i:l Yes. Give specific information about them...

27` Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses cooperative association holdings liquor licenses, professional licenses

l No
[:i Yes. Give specific information about them...

Money or property owed to you? Current value of the
portion you own?
Do not deduct secured
claims or exemptions

28_ Tax refunds owed to you
l No

[l Yes. Give specific information about them including whether you already filed the returns and the tax years .......

294 Fami|y support
E)<amp/es.' Past due or lump sum alimony, spousal support child support maintenance divorce settlement property settlement
- No

ij Yes. Give specific information ......

30. Other amounts someone owes you
Examples.‘ Unpaid wages, disability insurance payments disability benefits, sick pay, vacation payz workers‘ compensation Sociai Security benefits;
unpaid loans you made to someone else

- No
i:i Yes. Give specific information..
Ofticial Form tOGA/B Schedule A/B: Property 7 page 4

Software Copynght (c) 2018 ClNGroup - www.cincompass.com

Case 19-00067-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200:44 DOC 1 PQ. 15 Of 39

Deb’tor ’i Matuszewski, Merlinda Case number (if known)

 

31. interests in insurance policies
E)<amples: l-lealth, disability, or life insurance; health savings account (HSA); credit homeowners or renter`s insurance

-No

ij Yes. Name the insurance company of each policy and list its value.
Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
if you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because someone has
died.

. l\lo
ij Yes. Give specific information.,

33, Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examp/es: Accidents, employment disputes insurance claims, or rights to sue

-No

i:l Yes. Describe each claim .........

34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
l No

ij Yes. Descrlbe each claim .........

35. Any financial assets you did not already list
l No

i:i Yes. Give specific information..

 

35, Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached for
Part 4. Write that number here ..................................................................................................................... $26’000-00

 

 

 

Describe Any Business-Related l’roperty You Own or Have an interest ln. List any real estate in Part1.

 

37. Do you own or have any legal or equitable interest in any businessmrelated property?
l No. Go to Part S.
L:] Yes. Go to line 38.

`~Pai't 62 ` Describe Any Farm» and Commercial Fishing»Related Property You Own or Have an interest in.
it you own or have an interest in farmland, list lt in Part 1.

 

46. Do you own or have any legal or equitable interest in any farm~ or commercial fishing-related property?
. No. Go to Part7.

m Yes. Go to line 47.

Describe All Property \'ou Own or Have an interest in Tliat You Did Not List Above

 

 

53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership

'No

E Yes. Give specific information .........

 

 

 

 

54. Add the dollar value of all of your entries from Part 7. Write that number here .................................... $0_00
Oflicial Form lOGA/B Scheduie A/B: Property page 5

Software Copyrighl (c) 2018 ClNGroup ~ www.cincompass.com

Case 19-00067-LT13 Filed 01/07/19

Debforl Matuszewski, Mer|inda

 

55.
56.
57,
58,
59,
60,
61,

62.

63.

Officia| Form lO€A/B

List ihe Totals of Each Part of this Form

Entered 01/07/19 19:00:44 DOC 1 Pg. 16 of 39

Case number (if known)

 

Part 1: Total real estate, line 2 ....................

Part 2: Tota| vehicles, line 5

Part 3: Tota| personal and household iiems, line 15
Part 4: Tota| financial assets, line 36

Part 5: Total business-related property, line 45

Part 6: Total farm- and fishing-related property, line 52
Part 7: Total other property not listed, line 54

Total personal propertyl Add lines 56 through 61

Total of all property on Schedule A/B. Add line 55 + line 62

Sofiware Copynghl (c) 2018 ClNGroup »www.cincompass.com

$500.00
$3,300.00

$26,000.00

$0.00
$0.00

+ $0.00
$29,800.00

Schedu|e A/B: property

Copy personal property total

$713,000.00

$29,800.00

 

 

$742,800.00

 

 

page 6

Case 19-00067-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200244 DOC 1 PQ. 17 Of 39

._ l Fill in misinformation to.identify your case:

DebtoM Mer|inda Matuszewski
First Name hliddle Name Last Name

 

Debtor 2

{Spouse if. filing) First Name Middle Name l..est Name

 

United Sta'tes B&rtkruptcy COurt forthe: SOUTHERN D|STR!CT OF CAL|FORN(A, SAN DlEGO D|\/lSlON

 

Case number
rif knot-mi ij Check if this is an
amended filing

 

 

 

_Qt_ficia| Form 106Q

Schedule C: The Property You Claim as Exempt 4116

 

Be as complete and accurate as possible lf two married people are filing together, both are equally responsible for supplying correct information Using the
property you listed on Schedule A/B: Property(Otficial Form 106A/B) as your source. list the property that you claim as exempt lt more space is needed, hll
out and attach to this page as many copies of Part 2: Addirional Page as necessary On the top of any additional pages, write your name and case number (if
known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of any
applicable statutory |imit. Some exemptions-such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds-may be unlimited in dollar amount. i-lowever, if you claim an exemption of 100% affair market value under a law that limits the exemption
to a particular dolfar amount and the value of the property is determined to exceed that amount, your exemption would be limited to the
applicable statutory amount

identify the Property You Claim as Exempt
t Which set of exemptions are youl claiming? Check one on/y, even if your spouse is F)//'r)g with you.
. ¥ou are claiming state and federal nonbankruptcy exemptions 11 U.S.C. § 522(b)(3)
L-.l You are claiming federal exemptions 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specitic laws that allow exemption
Scheduie A!B that lists this property portion you own
Copy the value from Checl< only one box for each exemption
Schedule A/B
chevroret cccP § 703.140(b)(2)
500.00 500.00
Si|verado 1500 2WD $ - $
2001 m tDO% of fair market value up to
300000 any applicable statutory limit
Line from Schedu/e A/B. 3.1
Household seeds and i=umishings $2,600_00 m cccP § 703.140(b)(3)
No Singfe item Exceeds 5650 in
Va|ue l tOO% of fair market value_. up to
[_ine from Schedu/e A/B_ 6_1 , any applicable statutory limit
Shoes and C|othes $700_00 m CCCP § 703.140(b)(3)

 

l_ine from Schedu!e A/B. 11 .1
l 100% of fair market value, up to
any applicable statutory limit

 

i.me from Schedule A/B 17.1

 

m 100% of fair market va|ue, up to
any applicable statutory limit

 

Line from Schedule A/S 17.2

 

m 100% of fair market value, up to
any applicable statutory limit

 

Officia| Form 1060 Scheduie C: The Property You Claim as Exempt page 1 of 2
Software Copyright (c) 2018 C|NGroup » www.cincompass.com

Case 19-00067-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200:44 DOC 1 PQ. 18 Of 39

 

 

 

 

 

Brief description of the property and line on Current value of the Amount of the exemption you claim Specific laws that allow exemption
Sci)eduie A/B that lists this property portion you own
Copy the value from Checi< only one box for each exemption
Schedule A/B
l_ine from SCheduie A/B 17.2 ’
m 100% of fair market value up to
any applicable statutory limit
l_ine from Schedu/e A/B 17.3 ’ ’
m 100% of fair market value, up to
any applicable statutory limit
(Husband) SD County Pension $20,000_00 m CCCP § 703.140(b)(10}(E)
Line from Scheo'ule A/B. 2'! .1
§ 100% of fair market value, up to

any applicable statutory limit

 

3. Are you claiming a homestead exemption of more than $160,375?
(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

l No
l:l Yes Did you acquire the property covered by the exemption Within 1,215 days before you filed this case?
I:] No
[:l Yes
Ofticial Form 1060 Schedule C: The Property You Claim as Exempt

Software Copyn'ght (c) 2013 C|NGroup - www.clncompass.com

page 2 of 2

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 19 Of 39

Fill in this information to identify your>c`ase:

DebtoM Merlinda Matuszewski
First Name i\/liddle Name Last Name

 

Debtor 2

(Spouse if, filing) First Name i\lliddle Name l..asi Name

 

United S‘[a'te$ Bankruptcy Coth for the: SOUTHERN DlSTRlCT OF CAL|FORNlA, SAN DIEGO Di\/|SION

 

Case number
rif known) [] Checi< if this is an
amended filing

 

 

 

Official Form 106D
- Schedule D: Creditors Who Have Ciaims Secured by Property 12115

 

Be as complete and accurate as possible if two married people are filing together, both are equality responsible for supplying correct information, lf more space is
needed, copy the Additionat Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case number (if
known).

1. Do any creditors have claims secured by your property?
l:] No. Check this box and submit this form to the court With your other schedules You have nothing else to report on this form.
l Yes. Fiii in ali or the information below.

List All Secured Claims

 

 

 

 

 

 

 

 

 

2. List alt secured claims. li a creditor has more than one secured claim, list the creditor separately CO/Umn A Co]umn B Co]umn C
for each ciaim. lt more than one creditor has a particular claim. list the other creditors in Part 2. As Amount of claim Value of collateral Unsecured
much as possible list the claims in alphabetical order according to the creditor ’s name Do not deduct the that supports this portion
value of collateral. claim |f any

2.1 l Wells Fargo Describe the property that Secures the claim= $890,000.00 $713,000.00 $177,000.00

Cred“°"$ Name 1575 Wishing Star Dr, Chula Vista,

CA 91915-1824

PO BOX.'MAM As of the date you tile, the claim is: Check ali that

Des |Vloines, lA apply

50306-341 1 ft contingent

Niimner, street ciiy, stare a zip code l:i Unliquidated

m Disputed
Who owes the debt? Checl< one. Nature of lien. Check all that apply
l Debtor 1 On|y [:l An agreement you made (such as mortgage or secured
m Debtor 2 only car ‘Oan)
m Debtor 1 and Debtor 2 only E Statutory lien (such as tax lien, mechanics lien)
m At least one of the debtors and another § Judgment lien from a lawsuit
l:l Check if this claim relates to a ft Other (inc|uding a right to oifset)
community debt

Date debt was incurred Last 4 digits of account number
Add the dollar value of your entries in Co|umn A on this page. Write that number here: $890,000_00
if this is the last page of your form, add the dollar value totals from atl pages.
Write that number here: $890’000*00

 

 

 

List Others to Be Notified for a Debt That You Aiready l.isted

Use this page only if you have others to be notified about your bankruptcy for a debt that you already listed in Part 'l. For example, if a collection agency is
trying to cottect from you for a debt you owe to someone etse, list the creditor in Part 1, and then iist the collection agency here. Similarly, if you have more
than one creditor for any of the debts that you listed in Part 1, tist the additional creditors here. lf you do not have additionai persons to be notified for any
debts in Part 1, do not ti!l out or submit this page.

Ofiicial Form 1060 Schedule D: Creditors Who Have Claims Securec| by Property page 1 of 1
Software Copyright (c) 2018 ClNGroup - www.cincompass.com

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 20 Of 39

j j Fill in this information to identify your case:

Debf¢>rl llllerlinda Matuszewski
First Name Middle Name l_ast Name

Debtor 2
{Spouse if, nling) First Name lvliddle Name Last Name

 

United S¥ate$ Bankruptcy Courl for fhei SOUTHERN D|STRICT OF CAL|FORN[A, SAN DlEGO DlV|S|ON

 

Case number
rif known} |:\ Checl< if this is an
amended filing

 

 

 

Ofiicial Form iOSE/F
Schedule ElF: Creditors Who Have Unsecured Claims 12115

Be as complete and accurate as possible. Use Part1 for creditors with PRlORlTY claims and Part 2 for creditors with NONPR|OR|TY claims. List the other party to
any executory contracts or unexpired leases that could result in a clalm. Also list executory contracts on Schedule AlB: Property (Ofliciai Form 106AIB) and on
Schedule G: Executory Contracts and Unexpired Leases (Officiai Form 106(§). Do not include any creditors with partially secured claims that are listed in Schedu|e
D: Creditors Who l-lave Claims Secured by Property. if more space is needed, copy the Part you need, till it out, number the entries in the boxes on the left. Attach
the Continuation Page to this page. lf you have no information to report in a Part, do not tile that Part. On the top of any additional pages, write your name and
case number (if known).

m Lisr All or Your PRIOR!TY unsecured claims
’l. Do any creditors have priority unsecured claims against you?

- No. Go to Part 2.
ij Yes.
List Air orYour NoNPRioRiTY unsecured claims

3. Do any creditors have nonpriority unsecured claims against you?

- No. You have nothing to report in this part_ Submit this form to the court with your other schedules

m Yes.

List Others to Be Notified About a Debt That You Already Listed

 

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example_. if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 'l or 2, then list the collection agency here. Similarly, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. lf you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

'. Add the Arnounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

 

`fotai Claim
6a Domestic support obligations 6a 55 O_oo
Total claims
from Part 'l Bbr Taxes and certain other debts you owe the govemment Gb. 3 0_00
6<:. Claims for death or personal injury while you were intoxicated Gc. $ 0*00
Bd. Other. Add all other priority unsecured claims Write that amount here. Gd. $ OXOO
Ge. Total Priority. Add lines 6a through Bd. Ge. 3 0,()()
Total Claim
6f. Student loans 6f. $ 0_00
Total claims . ___________-_________
from Part 2 69. Ohligations arising out of a separation agreement or divorce that 0
you did not report as priority claims 69~ $ ‘00
Sh. Debts to pension or profit-sharing plans, and other similar debts Sh. $ [)_gg
6i. Other. Add all other nonpriority unsecured claims Write that amount 6i.
here $ 0'00
Sj. Total Nonpriority. Add lines Gf through Gi. 6j_ $ 0_00
Official Form 106 E/F Schedule EIF: Creditors Who Have Unsecured Claims Page 1 of 1

Softwere Copyrighl (c) 2018 C|NGroup - www.cincornpass.com G30193

Case 19-00067-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200244 DOC 1 PQ. 21 Of 39

Fill in this information to identify your case:

Debf@rt Merlinda Matuszewski
First Name Nliddle Name Lasi Name

Debtor 2
(Spouse if. filing) First Name Nlic|dle Name l..asl Name

 

United States Bankruptcy Court forthe; SOUTHERN D|STRlCT OF CALlFORNlA, SAN DlEGO DlV|SlON

 

Case number
tit knot-mi ij Checl< if this is an
amended filing

 

 

 

Officia| Form 1066 l
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for supplying correct
information. |f more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
l:] No. Check this box and file this form with the court with your other schedules You have nothing else to report on this form.

l Yes. Fill in all of the information below even if the contacts of leases are listed on Schedu/e A/B.'Prope/ty(Officia| Form 306 A/B).
2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for

exampie, rent, vehicle lease, ceil phone). See the instructions for this form in the instruction booklet for more examples of executory contracts and
unexpired leases

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number‘ Street: City, Sla!e and ZlP Code
2-l Acima Credit Fka Simpl |nstai|ment account opened 1411/2018
9845 S Nlonroe St Fl 4 Credit Limit: $0.00, Remaining Balance: $775.00

Sandy, UT 84070-4296

 

Official Form 1066 Scheduie G: Executory Contracts and Unexpired Leases Page‘l of l
Software Copyrighl {c) 2018 ClNGroup - www,cincompass_com

Case 19-00067-LT13` Filed 01/07/19 Entel’ed 01/07/19 19200:44 DOC 1 PQ. 22 Of 39

Fin vin misinformation to identity your case

Debtori ¥Vler|inda Matuszewski
First Name Nliddle Name Lasi Name

Debtor 2

{Spouse if, filing) Firsl Name lvliddle Name l..ast Name

 

United Sta'tes Bankrupfcy Court for the; SOUTHERN D|STR|CT OF CAL|FORNlA, SAN DlEGO Dl\/lSlON

Case number
iii known_`i

 

l:\ Check if this is an
amended filing

 

 

Officia| Form 106H
Schedu|e H: Your Codebtors 12/15

Codebtors are people or entities who are aiso liable for any debts you may have. Be as complete and accurate as possible. lf two married people
are filing together, both are equally responsible for supplying correct information if more space is needed, copy the Additional Page, fill it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additiona| Pages, write your name and
case number (if known). Answer every question.

1. Do you have any codebtors? (lf you are filing ajoint case, do not list either spouse as a codebtor.

L__l No
. Yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include Arizona,
California, ldaho. l_ouisiana, Nevada. New l\/lexlco, Puerto Rico, Texas, Washington, and Wisconsin.)

- No. Go to line 3.
l:l Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

3. ln Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown in
line 2 again as a codebtor only if that person is a guarantor or cosigner. Mal<e sure you have listed the creditor on Schedule D (foicia| Form

1061]), Schedule ElF (Official Form 106E/F), or Schedule G (Officiai Form 1066). Use Schedule D, Scheclu|e EIF, or Schedule G to fill out
Column 2.

Co/umn 7: Your codebtor

Column 2: The creditor to whom you owe the debt
Name Number_ Street, City. State and ZlP Code

Check all schedules that apply:

3.1 Acima credit Fka simpi El Schedul@ Dl line ...................
9815 S Nlonroe St Fl 4 El Schedule E/F, line ____
Sandy, UT 84070-4296 q Schedu,e G 2_1

Acima Credit Fka Stmpl

 

Officia| Form iOBH Schedule H: Your Codebtors Page 1 of i

Soflware Copynght (c) 2018 Cll\lGroup »www.cincompass.com

Case 19-OOOG7-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200:44 DOC 1 PQ. 23 Of 39

_. Fill in this information'ft`o' i`&e`nti "`""""'

Debtor1 Merlinda Matuszewski

Dei:)tor 2
tSpouse: if hling`)

 

United States Bankruptcy Court for the: SOUTHERN DlSTRlCT OF CAi.lFORNlA, SAN
D|EGO Dl\/lSlON

Case number Check if this is:
('fk“°""") m An amended filing

ill A supplement showing postpetition chapter 13
income as of the following date;

 

 

Offlclal Form 106| MWW
Schedule l: Your income 12/15

Be as complete and accurate as possible if two married people are filing together (Debtor1 and Debtor 2), both are equally responsible for
supplying correct information. if you are married and not filing jointiy, and your spouse is living with you, include information about your
spouse_ lt you are separated and your spouse is not filing with you, do not include information about your spouse. if more space is needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every questionl

' Describe Employment

 

l. Fill in your employment

 
   

   

~ seize

 

information lt

|f you have more than onejob., . Employed l Employed
attach a separate page With Empfoyme"t status m m

information about additional N°t employed Not employed
employers` Occupation Chef

include part-time. seasonal, or '

self-employed work. Emp‘°¥e" 3 name Couni'y of SD

 

Occupation may include student or Emp|Oyer’S address

homemaker, if it applies 1600 PalelC Hwy

San Diego, CA 92101-2429

 

How long employed there? 22 years
Give Detaiis About Monthiy income

Estimate monthly income as of the date you file this form. lf you have nothing to report for any line, write $O in the space include your non-filing spouse
unless you are separated

lf you or your non-filing spouse have more than one employer. combine the information for all employers for that person on the lines below. il you need more
space attach a separate sheet to this form.

 

List monthly gross wages, salary, and commissions (before all payroll

 

 

 

21 deductions). |f not paid monthly, calculate what the monthly wage would be. 2- 3 0'00 $ 3’500'00
3, Estimate and iist monthly overtime pay. 3. +S 0.00 +S 0.00
4. Calcuiate gross lncome. Add line 2 + line 3. 4. § 0.00 $ 3,500.00

 

 

 

 

 

Otiiciai Form 1061 Schedule l: Your Income page l

Case 19-00067-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200244 DOC 1 PQ. 24 Of 39

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debwri Niatuszewski, Nieriinda Case number iff/morrill
_Foi;l?lei)t'or’i
Copy trw here_..__. _ _ 4- $ ` ` 0.00 $ 3,500.00
5. List all payrolt deductions:
5a Tax, lli|edicare, and Social Security deductions 5a $ 0.00 $ 1,352.00
5b. l\ilandatory contributions for retirement plans 5b. $ 0.00 $ 0.00
50 Voluntary contributions for retirement plans 50. $ 0,00 $ 0.00
5d. Required repayments of retirement fund loans 5d. $ D.OO $ 0.00
5e. insurance 5a $ 0.00 $ 0.00
5f. Domestic support obligations 5?. $ 0,00 $ O.DO
59. Union dues 59. $ 0.00 33 0.00
5h. Other deductions. Speciiy: 5h.+ $ 0100 + $ 0.00
6. Add the payroll deductions Add lines 5a+5b+5c+5d+5e+5f+59+5h. 6. 3 0.00 $ 1,352.00
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. 3 0_00 $ 2,143_00
8_ List all other income regularly received:
8a Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses and the total
monthly net income 83. $ 3,800.00 $ 0.00
8b. interest and dividends 8h. $ 0*00 $ 0.00
8c. Famiiy support payments that you, a non-filing spouse, or a dependent
regularly receive
include alimony, spousal support child support maintenance divorce
settlement and property settlement 8c. 3 0,00 $ 0.00
Bd. Unempioyment compensation Sd. $ 0.00 $ 0.00
Be. Social Security Bel $ 0.00 $ 0.00
Sf. Other government assistance that you regularly receive
include cash assistance and the value (it known) of any non-cash assistance
that you receive, such as food stamps (benet"its under the Supplemental
Nutrition Assistance Program) or housing subsidies
Specify: 81 $ O.DO $ 0.00
SQ. Pension or retirement income 89. $ 0.00 $ 1,596.00
8h. Other monthly income. Specity: Disabi|ity 8h.+ $ O.DD + $ 1,400.00
9. Add all other income. Add lines 8a+8b+80+8d+8e+8t+89+8h. 9. $ 3,800.00 $ 2,996.00
iO. Calculate monthly income. Add line 7 + line 9. 10. $ 3,800.00 + $ 5,144.00 = $ 8,944.00

 

 

 

 

 

 

Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse

 

 

ii. State all other regular contributions to the expenses that you list in Schedule J.

include contributions from an unmarried partner` members of your household, your dependents your roommates. and
other friends or relatives

Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in SChedu/e J.

 

 

 

 

 

Specify: 11- +$ 0.00
12. Add the amount in the last column of line 10 to the amount in line 1’l. The result is the combined monthly income
Write that amount on theSummary of Schedu/es and Statisiica/ Summary cf Cen‘ain Liab/`i/`ties and Related Data) if it applies 12- $ 8,944-00
Combined

monthly income
13. Do you expect an increase or decrease within the year after you file this torm?

. No.
|'_'| Yes. Explain: l

 

Oii`icial Form l()()l Schednle l: Your income page 2

Case 19-00067-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200244 DOC 1 PQ. 25 Of 39

Fill in this information:to' identify your case: '

 

 

Debtori Me{ffnda Matuszewski Ch€CK if fhl$ lSj
ij An amended filing
Debtor 2 ij A supplement showing postpetition chapter 13
(Spouse_ iffiling) expenses as of the following date:
United Srates Bankruptcy Courtfor the: SOUTHERN DlSTRiCT OF CAl_lFORN|A, SAN l\/ll\/l / DD / YYYY

DIEGO Dl\/lSlON

 

Case number
(lf known)

 

 

 

Official Form ’lO€J
Schedule J: \'our Expenses ms

Be as complete and accurate as possible. |f two married people are filing together, both are equally responsible for supplying correct
information. if more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

 

v Describe Your Household
l. ls this a joint case?

l No. Go to line 2.
m Yes. Does Debtor 2 live in a separate household?

l:l No
L_.] Yes. Debtor 2 must die Of&cial Form iOSJ-Z.Expenses for Separate Househo/dof Debtor 2.

 

2. Do you have dependents? l No

       
 

   
     

 

 

 

 

DO not list Debtgr 1 and m Yes_ Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2_ each dependent .............. D bt 1 D bt 2 live ' 9
Do not state the m No
dependents names. |:| Yes

l:l No

m Yes

[:l No

l:l Yes

[:l No

ij Yes

3. Do your expenses include l NO

expenses of people other than

yourself and your dependents? m Yes

Estimate Your Ongoing Nlonthly Expenses
Estimate your expenses as ofyour bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. lf this is a supplemental Schedule J, check the box at the top of the form and fill in the
applicable date.

include expenses paid for with non-cash government assistance if you know the
vaiue of such assistance and have included it on Schedule l: Yourlncome
(Official Form 106!.)

 

4. The rental or home ownership expenses for your residence. include first mortgage
payments and any rent for the ground or lot. 4- $ 3,250-00

lf riot included in line 4:

4a Rea| estate taxes 43. $ 0.00
4b. Property, homeowners or renter’s insurance 4b. $ 80_00
4c_ l-lome maintenance repair, and upkeep expenses 40 $ '300_00
4d. Homeowner’s association or condominium dues 4d. 35 100.00
5. Additional mortgage payments for your residence, such as home equity loans 5. $ O_GO

OfFioial Form 106J Schedule J: Your Expenses page l

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19:00:44 DOC 1 Pg. 26 Of 39

Debtor 1 Matuszewski, Nlerlinda Case number (ii known)
6. Utiiities:

6a Electricity. heai. naturai gas 63. $ 250.00

6b. Water, sewer, garbage collection Sb. $ 150.00

6c Telephone, cell phone, lnternet, satellite, and cable services Gc. $ 300,00

Sd. Other. Specify: GG. $ OXUU
7_ Food and housekeeping supplies 7. $ 850.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 105.00
10. Persor\al care products and services 10» $ 0.00
11. Niedical and dental expenses ii $ 41.00
12. E;a:::)i:gajt(;;r;al:§;iydr:egnat:: maintenance bus or train fare. 12- $ 400-00
13. Entertainment, clubs, recreation, newspapers, magazines, and books “l3. $ 0_00
14. Charitab|e contributions and religious donations 14. $ 120.00
15. lnsurance.

Do not include insurance deducted from your pay or included in iines 4 or 20.

15a Life insurance 15a $ 0.00

15b. Health insurance 15b. $ 0.00

15c. Vehicle insurance 150 $ 65,00

15d. Other insurance Specify; 15d< S 0,00
16. Taxes. Do not include taxes deducted from your pay or inciuded in lines 4 or 20.

Specify: 16~ $ 0.00
17. lnstallment or lease payments:

17a. Car payments for Vehicle i 17a $ 265.00

17t)v Car payments for \/ehicte 2 17b. $ 0.00

176- Other- SP@leyf County Auditor Court Order 170- $ ‘iO0.00

17d. Other. Specify: i7d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as

deducted from your pay on line 5, Schedule l, Yourlncome(Ofiicial Form 106i). 18' $ 0'00
19. Other payments you make to support others who cio not live with you. $ 0.00

Specity: 19(
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule l: Your !ncome.

20a i\/iortgages on other property 20a $ O_OO

20t). Real estate taxes 20b. $ 9.00

20c. Property, homeowners or renter’s insurance 200. $ 0*00

20d. i\/iaintenance. repair, and upkeep expenses ZOd. $ 0.00

20e. l-lomeowner’s association or condominium dues 20e. $ 0.00
21. Other: Specify: 21. +S 0.00
22. Calculate your monthly expenses

22a Add lines 4 through 21. $ 6,176.00

22h. Copy line 22 (monthly expenses for Debtor 2), if any, from Ofticial Form 106.l*2 $

220. Add line 223 and 22b. The result is your monthly expenses $ 6,176.00
23. Calculate your monthly net income.

23a Copy line 12(your combined monthly income) from Schedule l. 23a $ 8,944_00

23t). Copy your monthly expenses from line 22c above 23b. -$ 6,176_00

. f nn ii t

23° §§§T§§Li§‘?§§?$"ILL;VBZ";TZC;%“;Y°“ °"""y ‘C°““e 23a t 2,16&00
24. Do you expect an increase or decrease in your expenses within the year after you file this form‘?

For example, do you expect to finish paying ior your car loan within the year or do you expect your mortgage payment to increase or decrease because of a

modification to the terms of your mortgage?

l i\lo.

l:l Yes. l Explain here:

Othcial Form 106J Scheduie J: ‘(our Expenses page 2

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 27 Of 39

' Fill in this information to. identify your case:

Debtori Mer|inda l\l|atuszewski
First Name l\riidd|e Name Last Name

Deotor 2
{Spouse if. filing) Firsl Name lvllddle Name l_ast Name

 

United States Bankruptcy COur$; for the: SOUTHERN D|STR|CT OF CAL|FORN|A, SAN DEEGO DlVlSlON

Case number
(_if known)

 

[] Check if this is an
amended filing

 

 

Official Form lOBDec
Declaration About an individual Debtor's Schedules ms

lf two married people are filing together, both are equally responsible for supplying correct information '

¥ou must file this form whenever you file bankruptcy schedules or amended schedules \Vlaking a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 4341, 1519, and 3571.

Sign Below

 

 

Did you pay or agree to pay someone who is NOT an attorney to help you fili out bankruptcy forms?

-No

[:] Yes. Name of person Attach Bankruptcy Pez‘ltr`on Preparer's Not/'ce,

Dec/aration, and Signature (Official Form 119)

 

X

 

 

 

Merlinda Nlatusze ki Signature of Debtor 2
Signature of Dehtori

Date December 1 9, 2018 ' Date

 

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200:44 DOC 1 PQ. 28 Of 39

' .l:-'-il_l".in this information to identify your case:

Debtori llllerlinda llllatuszewski
First Name Mlddle Name l_ast Name

Dei)tor 2

{Spouse ii. hling) First Name Middle Name l_ast Name

 

United States Bankruptcy Court forthei SOUTHERN D|STR!CT OF CALlFORNlA, SAN DlEGO DlVlSlON

 

Case number
rif known) l°_'| Check if this is an
amended filing

 

 

 

0tlicial Form 107
Statement of Financia| Affairs for individuals Fi|ing for Bankruptcy 4116
Be as complete and accurate as possiblel lf two married people are filing together, both are equally responsible for supplying correct

information. if more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number
(if known). Answer every question.

 

m Give Details About Your Nlarital Status and Where ¥ou Lived Before

1. What is your current marital status?

- l\/iarried
E\ Not married

2. During the last 3 years, have you lived anywhere other than where you live now?

l No

l:| Yes. List all of the places you lived in the last 3 years. Do not include where you live now.

Debtor1 Prior Address: ` Dates Delotor 1 lived Debtor 2 Prior Address: Dates Debtor 2
there lived there

3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
states and territories include Arizona, California, ldaho, Louisiana` Nevada, New Nlexico, Puerto Rioo. Texas. V\/ashington and V\hsconsin.)

l No
l:l Yes. l'\/lake sure you fill out Schedule l-l.A Your Codebtors (Official Form 106l~l).

   

" Expiain the Sources of \'our income

 

4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses including part-time activities
if you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.

ij No
“ Yes. Fill in the details

 

Debtor ’i ~ ` ~ ~ Debtor 2
Sources of income Gross income Sources of income Gross income
Check all that apply (before deductions and Check all that apply (t)efore deductions
exclusions) and exclusions)
Fl'°m 33““3\‘¥ 1 Of Cul're"t year until § \/Vages, commissions, $7,500.00 l:] Wages, commissions
the date you filed for bankruptcy: bonuses, tips bonusesc tips
l Operating a business m Opeiatlng a business
Offlcial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 1

Software Copyrighl (c) 2013 ClNGroup »wvvw.cincompass.com

Case 149-00067-LT13 Filed 01/07/19

Debtor 1 Matuszewski, l\iier|incla

Debtor 1

Sources of income
Checl< all that apply

For iast calendar year:

(January 1 to December 31, 2017 ) bonuses` tips

l Operating a business

fl V\/agesx commissions

Entered 01/07/19 19:00:44 DOC 1

Case numbertiri<nown,l

Gross income
(betore deductions and
exclusions)

$27,500.00

Pg. 29 of 39

 

Debtor 2

Sources of income
Checl< all that apply,

l:l Wages, commissions,

bonuses, tips

m Operating a business

Gross income
(before deductions
and exolusions)

 

For the calendar year before that:

(January 1 to December 31, 2016 ) boniises: tips

. Operating a business

m Wages, commissions

$17,500.00

l:l Wages, commissions

bonuses, tips

m Operating a business

 

5. Did you receive any other income during this year or the two previous calendar years?
include income regardless of whether that income is taxable Examples of other income are alimony; child support; Socia| Security, unemployment and
other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery winnings lt
you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately Do not include income that you listed in line 4.

§ No
lIl Yes. Fill m the details

Debtor 1 Debtor 2

Sources of income Gross income from Sources of income Gross income

Describe below. each source Descrit)e below. (before deductions
(before deductions and and exolusions)
exclusions)

 

" List Certain Payments ¥ou Made Before You Filed for Bankruptcy

6. Are either Debtor 1’s or Debtor 2’s debts primarily consumer debts?

l:.l No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose."
During the 90 days before you nled for bankruptcyx did you pay any creditor a total of $6;425* or more?

5 No` Go to line 7.

m Yes List below each creditor to whom you paid a total of 36,425* or more in one or more payments and the total amount you paid that
creditor. Do not include payments tor domestic support obligations such as child support and alimony. Also. do not include
payments to an attorney for this bankruptcy case

* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or atter the date ot adjustment

. Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.

During the 90 days before your t led for bankruptcy did you pay any creditor a total of $600 or more?

. No.
g Yes

Go to line 7.

List below each creditor to whom you paid a total of 3600 or more and the total amount you paid that creditor Do not include

payments for domestic support obligations such as child support and alimony Also. do not include payments to an attorney tor
this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount

paid

Amount you
still owe

Was this payment for

r. Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?

/nsiders include your relatives; any general partners; relatives of any general partners; partnerships ot which you are a general partner; corporations ot
which you are an otiicer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for a
business you operate as a sole proprietor 11 U.S.C. § 101. include payments for domestic support obligations such as child support and alimony

lNo

l:] Yes. List all payments to an insider

lnsider’s Name and Address Dates of payment Total amount

paid

Amount you
still owe

Reason for this payment

Otiicial Form 107 Statement of Financial Affairs for individuals Fiiing for Bankruptcy page 2

Software Copyn'ght (c) 2018 ClNGroup » www,cincompass.com

Case 19-00067-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200244 DOC 1 PQ. 30 Of 39

Debfor 1 |‘l]'|at;“i$Ze\;\/Ski7 Mer|inda Case numberlifl<nown)

 

8` Within 'l year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
include payments on debts guaranteed or cosigned by an insider.
l l\lo
l:l Yes. List all payments to an insider
lnsider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid still owe include creditors name

m identify Legai Actions, Repossessions, and Foreclosures

 

9, Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?
List all such matters, including personal injury cases, small claims actionsx divorces, collection suits, paternity actions, support or custody modifications
and contract disputes
- No
El Yes. Fill in the details
Case title Nature of the case Court or agency Status of the case
Case number
lO. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attachecf, seized, or |evied?
Cheok all that apply and Hll in the detaiis below.
- No. Go to line it
l:l Yes. Fill in the information below.
Creditor Name and Address Describe the Property Date Value of the
property
Explain what happened
11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?
l No
lIl Yes. Fill in the details
Creditor Name and Address Describe the action the creditor took Date action was Amount
taken
12. Within 'l year before you fiied for bankruptcy, was any of your property in the possession of an assignee for the benefit ot creditors, a
court-appointed receiver, a custodian, or another official?
l No
l:] Yes

m List certain ours and contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
l No

l:] Yes. Fill in the details for each gift.

Gif~ts with a total value of more than $600 per Describe the gifts Dates you gave Value
person the gifts

Person to Whom You Gave the Gift and
Address:

Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?

l No
l:l Yes. Fill in the details for each gift or contribution

Gifts or contributions to charities that total Describe what you contributed Dates you
more than $600

contributed
Charity's Name
Address (Number, street ciiy, stare and z\P code}

List Certain Losses

Va|ue

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,

Officiai Form 107 Statement of Financial Affairs for lndividuafs Fiiing for Bankruptcy

page 3
Software Copyright (c) 2018 ClNGroup - www.cincompass.com

Case 19-00067-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200:44 DOC 1 PQ. 31 Of 39

Debtor 1 l\l|;,\t;t,\gze\;\,rski7 Mer|inda Case numbertifl<nown,l

 

or gambling?

- No
l:l Yes. Fill in the details

Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property
how the loss occurred include the amount that insurance has paid. List pending loss lost

insurance claims on line 33 ofSchedule A/B: Property.

 

1 List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?

include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy
[] l\lo

l Yes. Fill in the details
Person Who Was Paid

Description and value of any property Date payment or Amount of
Address transferred transfer was payment
Email or website address made
Persort Who Niade the Payment, if Not You
Ailan Cate 12/2018 $1,250.00

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

l No

ij Yes. Fill in the details

Person Who Was Paid Description and value of any property Date payment or Amount of

Address transferred transfer was payment
made

18` Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property

transferred in the ordinary course of your business or financial affairs?

include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage m your property). Do not include
gifts and transfers that you have already listed on this statement

l i\lo
ill Yes. Fill in the details

Person Who Received Transfer Description and value of

Describe any property or Date transfer was
Address

property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a

beneficiary? (These are often called asset-protection devices.)

H No
E.l Yes. Fill iii the details

Name of trust Description and value of the property transferred Date Transfer was

made

Official Form 107 Statement of Financia| Affairs for individuals Filing for Bankruptcy

page 4
Software Copyright (c) 2018 ClNGroup -www.cincompass.com

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200:44 DOC 1 PQ. 32 Of 39

Debtor1 Matuszewski, Nlerlinda Case numberiifi<ndwn)

 

List of Certain Financia| Accounts, |nstruments, Safe Deposit Boxes, and Storage Units

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,
sold, moved, or transferred?

lnclude checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage
houses, pension funds, cooperativesl associations, and other financial institutions

l No
E Yes. Fill in the detaiis.

Name of Financial lnstitution and Last 4 digits of Type of account or Date account was Last balance before
Address (uumver, street city, state and zlP account number instrument ciosed, sold, closing or transfer
codel moved, or

transferred

21» Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,
cash, or other valuables?

- No
El Yes. Fill in the details
Name of Financial institution Who else had access to it? Describe the contents Do you still
Address (i\lumber, street city, state and zia cdde) Address (Numver, streetx ciiy, state have it?
and ZlP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

l No
l:l Yes. Fill in tile details
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, streei, city, state and zii> code) to it? have it?
Address (Numbdr, street city, state
and ZlP Code)

identify Property You Holcl or Control for Someone Else

23. Do you hold or control any property that someone else owns? include any property you borrowed from, are storing ior, or hold in trust for

someone

. No

l] Yes. Fill in the details.

Owner's Name Where is the property? Describe the property Va|ue
Address (Numver, street city, state and ziP codei giglio Sfreet, Ciry, State and ZlP

Part 10:; Give Details Ahout Environmental lnformation

For the purpose of Part 10, the following definitions apply:

l Environmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or

toxic substances, wastes, or material into the air, iand, soil, surface water, groundwater, or other medium, including statutes or regulations
controlling the cleanup of these substances, wastes, or material.

Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize it or used to
own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance, hazardous
material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

. No
El Yes. rul in the details

Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, street city, state and zli= codei Address (Ndmber, street city, state and know it
ZlP Code)
Ofiicial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Software Copyrighl (c) 2018 ClNGl'oup A\li'ww.cincorl'ipr:iss.com

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 33 Of 39

Deblor 1 Matuszew$ki, Mer|inda Case number(ifz<nown)

 

25. Have you notified any governmental unit of any release of hazardous material?

. No
El Yes. Fill in the details
Name of site Governmental unit Environmental law, if you Date of notice
Address (Numver, street ciry, scale and zli= code) Address (Number, street cixy, state ana know it
ziP code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? include settiements and orders

§ No
El Yes. Fill in the details

Case Tltle Court or agency Nature of the case Status of the
Case Number Name case
Address (Numher, street ciry, stare
and ZlP Code)

Give Details About Your Business or Connections to Any Business
27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?
l:l A sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
l:] A member of a limited liability company (LLC) or limited liabiiity partnership (LLP)
l:l A partner in a partnership
m An officer, director, or managing executive of a corporation
I:] An owner of at least 5% of the voting or equity securities of a corporation
- No. None of the above applies. Go to Part 12.

l:l Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer identification number
Address Do not include Social Security number or lTlN.
(Number, Sfreef, C'ily, Sfafe and ZlP Code) Name of accountant or bookkeeper

Dates business existed

28. Within 2 years before you filed for hankruptcy, did you give a financial statement to anyone about your business? lnclude all financial
institutions, creditors, or other parties. .

m No
m Yes. Fill in the details below.

Name bate issued
Address
(Number, Street, City, State and ZlP Code}

Sign Below

l have read the answers on this Statement of Financial Aifairs and any attachments, and l declare under penalty of perjury that the answers are
true and correct l understand that making a false statement, concealing property, or obtaining money or property by fraud m connection with a
bankruptcy case can resulti

: . - to $250, 000, or imprisonment for up to 20 years, or both.
18 u.s.c.§§152,1341,15M
lsl Merlinda Matusz ' ‘ 7 '

WS

Mer|inda Matusze ki Signature of Debtor 2
Signature of Dehtor 1

 
  
    

  

Dafe December 'l 9, Date

 

Did you attach additionai pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?

.No

ij Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?

l No

El Yes. Name of Person . Attach the Bar)kruptcy Pet/`tion Preparer‘s Notice, Declararion, and Sigr)ature (Othcial Form 119).

Offioial Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 6

Sofiware Copyrlght (o) 2018 C|NGroup - www.cincornpass.com

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC l. PQ. 34 Of 39

52030 (Form 2030) (12/15)
United States Bankruptcy Court
Southern District of California, San Dicgo Division

in re Nfatuszewski, Merlinda Case No.

 

 

lj)ebtor(s) (f`hapter “l 3

 

DISCLOSURE OF C()MPENSATI()N OF ATTORNEY FOR DEBT()R

l. ?ursuant to il l.i .S.C. § 329(21) and l"'cd. Bankr. P. ll)l()(b), l certify that l am the attorney for thc above named dcbtor(s) zmd that
compensation paid to mc Within one year before the iiiing oi` the petition in bankruptcy, or agrch to be paid to mo, for services rendered or to
bc rendered on behalf otthc dcbtor(S) in contemplation of or in connection with thc bankruptcy case is as Follows:

i*`or legal services l have agreed to accoptr… 7 t _ t __ S M
Priorto the lilingofthis statement l have rccciv'cd… t S 1,250.00

2. "l`hc source oi"the compensation paid to mc was:

' chtor l:l Othcr (spccii`y):

LJJ

Thc source ot` compensation to be paid to me is:

§ chtor [l Othor (Spccii"y):

4. l l have not agreed to share thc- abovo-disclosod compensation with any other person unless they arc members and associates of my law
iirm.

l:] l have agreed to share the above-disclosed compensation with a person or persons who arc not members or associates of my law iirm. A
copy ol"thc agreement together With a list of the names o|" the people sharing in thc compensation is attached

3. in return for the above~discloscd i"cc. l have agreed to render iega| service l"or all aspects of thc bankruptcy casc, including

21. Analysis of the debtor’s financial situation, and rendering advice to the debtor in determining whether to tile a petition in bankruptcy
b. Prcparation and filing of`any petitionq schedules statement ot`ai`i`airs and plan which may bc rcquircd;
c. chrcscnlaiion oi"thc debtor at the meeting oi" creditors and coniirmation bearingj and any adjourned hearings thcrcoi";
d. [(_`)thcr provisions as nccdcd]
Per RARA

6. By agreement with thc dcbi'or(s), the above-disclosed icc does not include thc l"ollowing scrvice:
No Adversary, Per RARA

 

(`YERTI l"lCA'I`l (`)N

i certify that the foregoing is a complete statcnicnt_oi`a.ny agreement or arrangement i`or payment to me for representation ofthc debtor(s) in
this bankruptcy proceeding

 

 

December 19, 2018 _ Isl Ailan Cate

Daze A|lan Cate
Sz'gmlzure c)f/ilz‘r)mey
Al|an Cate
888 Prospect St Ste 200

La Jolla, CA 92037-4261

allan@acatelaw.corn
,"\"'r‘zme oflan"/l`/'m

 

 

Software Copyright (c) 2018 ClNGroup - www.cincornpass.com

 

© 20‘;8 ClNgrou_n 1.865.2'|8_*;003 - ClNcompass {wW=/v.cincompass.com)

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200:44 DOC 1 PQ. 35 Of 39

United Stat'es Bankruptcy Court
Southern District of California, San Diego Division

IN RE: Case No.

 

Matuszewski, Wlerlinda Chapter 13
l)ebtor(s)

VERIFICAT!()N OF CRE`DlT()R MATRIX
PAR']" l (check and complete one_):

 

M New petition filed Creditor diskette required TO'Z"AL vNO. OF CREDITORS:
l:l Conversion filed on . See ins/ruclz`c)m' on reverse side
[l l`*`ormer Chapter 13 converting Creditor d__i__sk<_-_:__tte__ required "["t)’l"AL NO. ()l'~` CREDITORS: _______________________

l:l Post-petition creditors added. Scannable matrix required
There are no post-petition creditors No matrix required

Mm§";

l:l Amendment or Balance of Schedules filed concurrently With this original scanna.ble matrix affecting Schedule of Debts

and/or Schedule of Equity Security Holders. See instructions on reverse Sl'cle.
l:l Name and addresses are being ADDED.

l:l Name and addresses are being DELETED.

i:l Name and addresses are being CORRECTED.

PAR"r n (¢hect< one)

g The above-name Debtor(s) hereby vei‘iiies that the attached list of creditors is true and correct to the best of my (our)

knowiedge.

l:l The above-name Debtor(s) hereby verities that there are no post-petition creditors affected by the liling of the conversion

of this case and that the filing of a matrix is not required

Date: December 19, 2018 /s/ Merlinda Matuszev@&\

 

 

loint Debtor

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 36 Of 39

Acima Credit Fka Simpl
9815 S Monroe St Fl 4
Sandy, UT 84070~4296

Wells Farqo
PO BOX 14411
Des Moines, IA 50306-3411

Case 19-00067-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200244 DOC 1 PQ. 37 Of 39

Fili in misinformation to identify your case:

Check as directed in lines 17 and 21:

 

Debtol, 1 Merlinda Matuszewski According to the calcuiations required by this

 

 

Statement:
2:::); :mmg) l i. Disposab|e income is not determined under
\ =

ii urs.c. § iszs(b)(s).

Southern District of California, San ['_'[
United States Bankruptcy Court forthe: Diego Division

2. Disposable income is determined under 11
U.S.C. § 1325(b)(3).

 

 

 

Case number . , .
<_ifi<nowm l 3, The commitment period is 3 years

 

l:,] 4, The commitment period is 5 years.

 

 

L_.i Check if this is an amended filing

Oi"iicia| Form 1220-1
Chapter 13 Statement of Your Current Monthiy income
and Ca|cuiation of Commitment Period 12/15

 

 

Be as complete and accurate as possible if two married people are filing together, both are equally responsible for being accurate lf more space
is needed, attach a separate sheet to this form. include the line number to which the additional information applies On the top of any additional
pages, write your name and case number (if known).

Calcuiate Your Average Monthly income

1. What is your marital and filing status? Check one only.
l:l Not married Fill out Column A, lines 2-11.
l Married. Fill out both Columns A and B, lines Z-ti.

Fill in the average monthly income that you received from all sources, derived during the 6 full months before you tile this bankruptcy casex 11 U.S.C. §
101(10!\). For examplel if you are filing on September 15, the 6~month period would be ll/larch 1 through August 31, if the amount of your monthly income varied during the
6 months, add the income for all 6 months and divide the total by 6. Fill in the result Do not include any income amount more than once For example, if both spouses

own the same rental property, put the income from that property in one column only. if you have nothing to report for any line4 write $O in the space

 

Coi'umn A Co/umn B
Debtor 'l Debtor 2 or
non-fiiing spouse

2. Your gross wages, salary,’tips, bonuses, overtime, and commissions (before all

 

payroll deductions), $ O.DO $ 3,500.00
3. Alimony and maintenance payments Do not include payments from a spouse if
column e is fined in. s 0.00 $ 0.00

 

4. All amounts from any source which are regularly paid for household expenses
of you or your dependents, including child support include regular contributions
from an unmarried partner, members of your household your dependents parents and
roommates. Do not include payments from a spouse Do not include payments you

 

 

   

 

 

 

 

 

 

 

 

listed on line 3 ` v $ 0.00 $ 0.00
5. Net income from operating a business, v

profession, or farm s D€btoi"i

Gross receipts (before all deductions) $ 3,259-00

Ordinary and necessary operating expenses '$ '750-00

` ` C

;lrt:tf;cs)ir;trt‘il);rrnf;;)rr:qie from a business $ 2,500.00 h;l;y_> § 2500-00 $ 0.00
6. Net income from rental and other real property `

Gross receipts (before all deductions) 9-00

Ordinary and necessary operating expenses “5 9-00

Net monthly income from rental or other real property $ 0~00 C°Py here ~> $ C~OO $ 0-00

Official Form 1220-1 Chapter 13 Statement of Your Current Monthly income and Calculation of Commitment Period page 1

Software Copyright (c) 2018 ClNGroup - www.cincompass.com

Case 19-OOOG7-LT13 Filed 01/07/19 Entel’ed 01/07/19 19200:44 DOC 1 PQ. 38 Of 39

 

 

Debiori Matuszewski, Merlinda case number(irknowni
Column A Column B
Debtor 1 Debtor 2 or
non»filing spouse
7. lnterest, dividends, and royalties 3 0'00 $ 0'00
8. Unemployment compensation $ 0.00 $ 0‘00

 

Do not enter the amount it you contend that the amount received Was a benefit under the
Social Security Act. lnstead, list it here:

For you _$ 0.00

For your spouse7777__7_77_777 $ 0~00

9. Pension or retirement income. Do not include any amount received that was a benefit
under the Socia| Security Act. $ 0-00 $ O-OO

10. income from all other sources not listed above. Specify the source and amount. Do
not include any benefits received under the Socia| Security Act or payments received as
a victim of a war crime_. a crime against humanity` or international or domestic terrorism.
lt necessary list other sources on a separate page and put the total below.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$ 0.00 $ 0.00

$ 0.00 $ 0.00

Total amounts from separate pages, it any. + $ 0.00 $ 0.00

11. Calculate your total average monthly income. Add lines 2 through 10 for _
each column Then add the total for Column A to the total for Column B. $ 2500-00 + $ 31500'00 _ $ 6’000'00
Total average
7 monthly income
Determine How to Measure \'our Decluctions from income

12. Copy your totalaverage monthly income from iine 11.________7777_ 7 7 7 7 7 77 77 7 777777 $ 6,000_00

13. Caiculate the marital adjustment Checl< one:
m You are not married Fiil in 0 below.
[:l You are married and your spouse is filing with you. Fill in 0 below.

l You are married and your spouse is not filing With you.

Fill in the amount of the income listed in line 11, Column B, that Was NOT regularly paid for the household expenses of you or your dependents
such as payment of the spouse's tax liability or the spouses support oi someone other than you or your dependents

Below, specify the basis for excluding this income and the amount of income devoted to each purpose lt necessary list additional adjustments on
a separate page

if this adjustment does not app|y, enter 0 beiow.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$
$
+$
T(Jtai777777777 7 7 77 7 7 7 $ 0-00 Copy here=> _ 0.00
14. Your current monthly income. Subtract line 13 from line 12. $ 63000-00
15. Ca|cuiate your current monthly income for the year. Follow these steps:
15a COi>v"“@Mh@re> . , w v s 6:°0°-°°
l\/lultiply line 15a by 12 (the number of months in a year). X 12
15b. The result is your current monthly income for the year for this part of the torm. ........................................... $ 72’000'00
Otficial Form 1220-1 Chapter 13 Statement of Your Current Monthly income and Calculation of Commitment Perioci page 2

Software Copyright {c) 2018 ClNGroup -wwwrcincompass.com

Case 19-00067-LT13 Filed 01/07/19 Entered 01/07/19 19200244 DOC 1 PQ. 39 Of 39

Deb!or 1 Matuszewski, Merlinda Case number (/`,‘ known)

 

16. Calculate the median family income that applies to you. Follow these steps:

16a Fill in the state in which you live. ' CA
16b. Fill in the number of people in your household 2
16c. Fill in the median tamin income for your state and size of household7.7 _7 _7 7 $ 75,327.00

To nnd a list of applicable median income amounts, go online using the linkspecined intheseparate t '
instructions for this form. This list may also be available at the bankruptcy clerk‘s office

17. l-iow do the lines compare?

17a l Line 15b is less than or equal to line 16<:. On the top of page 1 of this torm, check box Disposab/e income is not determined under 11
U.S.C. § 1325(£))(3). Go to Part 3. Do NOT till out Calculation of Your Disposab/e /ncome (Ott"rcial Form 1220-2).

17b. ij Line 15b is more than line 160. On the top of page 1 of this torm, check box Disposable income is determined under 11 U.S.C. §

1325(b)(3). Go to Part 3 and fill out Calculation of Your Disposable income (Official Form 1220-2). On line 39 of that form, copy
your current monthly income from line 14 above

Calcuiate Your Commitment Period Under 11 U.S.C. § 1325(b)(4)

 

18. Copy yourtot:al average monthly income from line 11 _ _ 7 7 7 7 7 7 7 7 7 77 $ 6,000.00

19, Deduct the marital adjustment if it applies. lf you are married, your spouse is~not filing with you: and you contend
that calculating the commitment period under 11 U.S.C. § 1325(b)(4) allows you to deduct part of your spouse‘s
' income, copy the amount from line 13.

193. lt the marital adjustment does not app|y, fill in 0 on iine 19a. -$ 0.00

 

19b. Subtract iine 19a from iine 18. 3 6,000.00

 

 

 

20. Calcuiate your current monthly income for the year. Follow these steps:

 

 

 

l\/lultiply by 12 (the number of months in a year). X 12
20b. The result is your current monthly income for the year for this part ot the form $ 72,000-00
200. Copy the median family income for your state and size of household from line 160_777 77 $ 75,327.00

 

 

 

21. How do the lines compare?

l Line 20b is less than line 200 Unless otherwise ordered by the court, on the top of page 1 ot this torm, check box 3` The commitment period
is 3years. Go to Part 4.

l:i Line 20b is more than or equal to line 20c. unless otherwise ordered by the court, on the top of page 1 of this form, check box 4, The
commitment period is 5 years Go to Part 4.

 

Sign Below
By signing here, under penalty of

pe ` iry l declare tht the information on this statement and in any attachments is true and correct
_ /

X /s/' llllerlinda Nlatuszews l

Merlinda Matuszewski
Signature of Debtor t
Dai€ Decemloer 19, 2018
l\/ll\/l / DD / YYYY

lt you checked 17a. do NOT till out or tile Form 1220~2.

 
 

    

 

lt you checked 17b, fill out Form 1220-2 and file it with this form. On line 39 of that form, copy your current montth income from line 14 above.

 

Official Form 1220-1 Chapter 13 Statement of Your Current Monthly income and Calcu|ation of Commitment Period
Softw'are Copyn'ght (c) 2018 ClNGroup - www.cincompass.corn

page 3

 

